Name: Regulation (EEC) No 801/71 of the Commission of 19 April 1971 authorising Member States to take measures derogating, in respect of exports of fresh cut flowers to third countries, from certain requirements of the quality standards
 Type: Regulation
 Subject Matter: agricultural activity;  America;  technology and technical regulations;  trade
 Date Published: nan

 Avis juridique important|31971R0801Regulation (EEC) No 801/71 of the Commission of 19 April 1971 authorising Member States to take measures derogating, in respect of exports of fresh cut flowers to third countries, from certain requirements of the quality standards Official Journal L 088 , 20/04/1971 P. 0007 - 0007 Finnish special edition: Chapter 3 Volume 3 P. 0187 Danish special edition: Series I Chapter 1971(I) P. 0213 Swedish special edition: Chapter 3 Volume 3 P. 0187 English special edition: Series I Chapter 1971(I) P. 0237 Greek special edition: Chapter 03 Volume 6 P. 0181 Spanish special edition: Chapter 03 Volume 4 P. 0176 Portuguese special edition Chapter 03 Volume 4 P. 0176 REGULATION (EEC) No 801/71 OF THE COMMISSION of 19 April 1971 authorising Member States to take measures derogating, in respect of exports of fresh cut flowers to third countries, from certain requirements of the quality standards THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 234/68 1 of 27 February 1968, on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage; Having regard to Council Regulation (EEC) No 316/68 2 of 12 March 1968 fixing quality standards for fresh cut flowers and ornamental foliage, and in particular Article 2 (2) thereof; Whereas under Article 2 (2) of Regulation (EEC) No 316/68 Member States may be authorised to take measures derogating from certain requirements of the quality standards in order to allow exporters to meet the trade requirements of certain third countries; Whereas the provisions of the quality standards relating to the packaging and presentation of cut flowers do not permit the trade requirements of certain third countries to be met in all cases ; whereas these trade requirements are of a stable and permanent nature ; whereas, therefore, Member States should be authorised to meet them sine die; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Live Plants; HAS ADOPTED THIS REGULATION: Article 1 Member States are authorised, in respect of exports of cut flowers to the United States of America and Canada, to take measures derogating from the provisions of Section VI (A) of Annex I to Regulation (EEC) No 316/68. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1971. For the Commission The President Franco M. MALFATTI 1OJ No L 55, 2.3.1968, p. 1. 2OJ No L 71, 21.3.1968, p. 8.